ww PUPANT Kase 1:20-cv-00316-ACK-KJM Document 1 Filed 07/20/20 Pagelof17 PagelD#:1
Joseph Kawailanihuihui Kaneapua

Individualy and on behalf of his minor Children FILED IN THE
K.K.H.K.K.(m) UNITED STATES DISTRICT COURT
KRK.O.O.K.(m) TREMP RL | DISTRICT OF HAWAII
K.P.0.0.K.(m) URITOINAL JUL 20 2020
K.M.O.K.K.(f) at. o'clock and_[S min. PM

P. O. BOX 778 CLERK, U.S. DISTRICT COURT e&

Kalaheo HI, 96741
440-506-6002
killahbo1i967@gmail.com
PRO SE

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII

Joseph Kawailanihuihui Kaneapua; ) Civil No. t Ve0 f Q2 q 6 ACK KJM

Individually and on behalf of his minor)
Children, K.K.H.K.K.(m); K.R.K.0O.0.K.) ©§ COMPLAINT FOR VIOLATION
(m); K.P.0.0.K.(m); and K.M.O.K.K.(f) ) OF CIVIL RIGHTS

Plaintiffs ) DEMAND FOR JURY TRIAL
) EXHIBITS A, B
-v- ) CERTIFICATE OF SERVICE
) SUMMONS
COUNTY OF KAUAI; DEREK S.K.  )
KAWAKAMI; PATRICK PORTER; _ )
WALLACE G. REZENTES JR.; )
ROBIN SERQUINA; ELLSWORTH _)
KALEIOHI; RAY ORTIZ; KAUAT )
POLICE DEPARTMENT; TODD )
RAYBUCK; KAUAI POLICE )
COMMISSION; MARY K. HERTOG; )
and DOES 1-10. ) Hearing Date:
Defendants ) Judge:

)

JURISDICTION AND VENUE

L. COMES NOW, Pursuant to 42 U.S.C. § 1983, Plaintiffs, Joseph

Kawailanihuihui Kaneapua, Individually and on behalf of his minor Children

Received By Mail Mailed On Page 1 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page2of17 PagelD#: 2

K.K.H.K.K.(m), K.R.K.O.0.K.(m), K.P.0.0.K.(m), K.M.O.K.K.(f); herein after
known as (“Plaintiffs” at times “Plaintiff and his Children”) brings this complaint,
and seeks Personal Compensatory Damages, Punitive Damages, Declaratory, and
Injunctive relief against Defendants, of the COUNTY OF KAUAI, DEREK S. K.
KAWAKAMI, in his Official Capacity as Mayor; PATRICK T. PORTER, in his
Official Capacity as Director of Department of Parks and Recreation; WALLACE
G. REZENTES JR., in his Official Capacity as Deputy Director of Department of
Parks and Recreation; ROBIN SERQUINA, in her Official Capacity as Ranger,
Department of Parks and Recreation, ELLSWORTH KALEIOHI, in his Official
Capacity as Ranger, Department of Parks and Recreation, RAY ORTIZ in his
Official Capacity as Ranger, Department of Parks and Recreation; KAUAI POLICE
DEPARTMENT; TODD RAYBUCK in his Official Capacity as Chief of Police;
KAUAI POLICE COMMISSION, MARY K. HERTOG, in her official Capacity as
Chairperson; and DOES 1-10; hereinafter known as (“Defendants”), under 42 U.S.C.
§ 1983, on the grounds that those Defendants under color of law, by their conduct,
knowingly, willingly, and intentionally subjected Plaintiffs, or caused to be
subjected, to the denial of rights, privileges, and immunities, secured to Plaintiff and
his Children by the Constitution, and the laws of the United States.

Z Accordingly, Plaintiffs invoke this Court’s federal question jurisdiction

as conferred by 28 U.S.C. § 1331.

Page 2 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page3o0f17 PagelD#: 3

a Additionally, because the relief sought is pursuant to 42 U.S.C. § 1983,
this Court also has jurisdiction under 28 U.S.C. § 1343.

4. Plaintiff and his Children who are currently registered homeless,
sheltering in place at Salt Pond Beach Park in Hanapepe, County of Kauai, State of
Hawaii. Plaintiffs claim Pursuant to 42 U.S.C. § 1983 that Defendants acting under
color of law in accordance with the Kauai County Code enforcing Illegal Camping
KCC 19-2.3(a), and Unauthorized Structure KCC 19-1.4(a)(13), on registered
homeless individuals for sleeping and sheltering in public spaces when those persons
have no home or any other option for shelter violates the U.S. CONSTITUTION
Eighth Amendment’s prohibition on cruel and unusual punishment, see MARTIN
V. CITY OF BOISE No. 15-35845 D.C. No. 1:09-cv-00540-REB, BERZON, 9th
Circuit Judge’s Opinion: “We consider whether the Eighth Amendment's
prohibition on cruel and unusual punishment bars a city from prosecuting people
criminally for sleeping outside on public property when those people have no home
or other shelter to go to. We conclude that it does.”

>. Because this Court has jurisdiction to address the controversy before it,
28 U.S.C. § 2201 grants the Court authority to declare the rights of the parties before
it, and 28 U.S.C. § 2202 authorizes the Court to grant such further relief, including

injunctive relief, as the Court may deem necessary and proper.

6. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1 & 2)

Page 3 of 19
Case 1:20-cv-00316-ACK-KJM Document 1 Filed 07/20/20 Page4of17 PagelD#: 4

because the Defendants reside in this district, because all events or omissions giving
rise to the claim occurred in this district.

STATEMENT OF CLAIM

ds At Salt Pond Beach Park in Hanapepe, County of Kauai, State of
Hawaii, Plaintiffs who are registered Homeless with Kauai Economic Opportunity
hereinafter called (“KEO”), are currently sheltering in place within the permitted
camping area.

8. Currently the County of Kauai has one shelter operated by KEO located
in Lihue with a maximum capacity of 19 occupants with over 500 registered
homeless on Kauai.

9. On April 15, 2019 at approximately 6:00 am, Defendant, RAY ORTIZ,
in his Official Capacity as Ranger, under the authority of the County of Kauai,
Department of Parks and Recreation, acting under color of law enforcing Illegal
Camping KCC 19-2.3(a), knowingly, willingly, and intentionally subjecting, or
causing to be subjected to the the denial of rights, privileges, and immunities secured
to Plaintiff and his Children by the Constitution, and the laws of the United States,
thereby inflicting emotional distress by, unprofessionally Terrorizing to inflict pain,
and Psychologically Harassing Plaintiff and his Children with Malicious intent to

scare Plaintiffs away and out of the public Park camping area. Therefore, subjecting

Page 4 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page5of17 PagelID#:5

cruel and unusual punishment on Plaintiff and his Children, who are registered
homeless Persons in which have no home, and no other option for shelter.

10. On April 29, 2019, at approximately 6:30 am, Defendant, RAY ORTIZ,
in his Official Capacity as Ranger for the COUNTY OF KAUAI, Department of
Parks and Recreation, entered Salt Pond Beach Park Camping area, and cited
Plaintiffs for Illegal Camping KCC 19-2.3(a), once again knowingly, willingly, and
intentionally subjecting Plaintiffs to, or causing to be subjected to the the denial of
rights, privileges, and immunities secured to Plaintiff and his Children by the
Constitution, and the laws of the United States, thereby inflicting emotional distress
by, unprofessionally Terrorizing to inflict pain, and Psychologically Harassing
Plaintiff and his Children with Malicious intent to scare Plaintiffs away and out of
the public Park camping area. Therefore, subjecting cruel and unusual punishment
on Plaintiff and his Children, who are registered homeless Persons in which have no
home, and no other option for shelter.

11. On November 8, 2019, at approximately 5:30 am, Defendant,
ELSWORTH KALEIOHI, in his Official Capacity as Ranger for the COUNTY OF
KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park
Camping area and cited Plaintiffs for Illegal Camping KCC 19-2.3(a) and
Unauthorized Structure KCC 19-1.4(a)(13) once again knowingly, willingly, and

intentionally subjecting Plaintiffs to, or causing to be subjected to the the denial of

Page 5 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page6of17 PagelID#: 6

rights, privileges, and immunities secured to Plaintiff and his Children by the
Constitution, and the laws of the United States, thereby inflicting emotional distress
by, unprofessionally Terrorizing to inflict pain, and Psychologically Harassing
Plaintiff and his Children with Malicious intent to scare Plaintiffs away and out of
the public Park camping area. Therefore, subjecting cruel and unusual punishment
on Plaintiff and his Children, who are registered homeless Persons in which have no
home, and no other option for shelter.

12. On November 18, 2019, at approximately 5:30 am, Defendant,
ELS WORTH KALEIOHL, in his Official Capacity as Ranger for the COUNTY OF
KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park
Camping area and cited Plaintiffs for Unauthorized Structure KCC 19-1.4(a)(13)
once again knowingly, willingly, and intentionally subjecting Plaintiffs to, or
causing to be subjected to the the denial of rights, privileges, and immunities secured
to Plaintiff and his Children by the Constitution, and the laws of the United States,
thereby inflicting emotional distress by, unprofessionally Terrorizing to inflict pain,
and Psychologically Harassing Plaintiff and his Children with Malicious intent to
scare Plaintiffs away and out of the public Park camping area. Therefore, subjecting
cruel and unusual punishment on Plaintiff and his Children, who are registered

homeless Persons in which have no home, and no other option for shelter.

Page 6 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 7of17 PagelD#: 7

13. On November 20, 2019, at approximately 5:30 am, Defendant,
ELS WORTH KALEIOHL, in his Official Capacity as Ranger for the COUNTY OF
KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park
Camping area and cited Plaintiffs for Unauthorized Structure KCC 19-1.4(a)(13),
once again knowingly, willingly, and intentionally subjecting Plaintiffs to, or
causing to be subjected to the the denial of rights, privileges, and immunities secured
to Plaintiff and his Children by the Constitution, and the laws of the United States,
thereby inflicting emotional distress by, unprofessionally Terrorizing to inflict pain,
and Psychologically Harassing Plaintiff and his Children with Malicious intent to
scare Plaintiffs away and out of the public Park camping area, Therefore, subjecting
cruel and unusual punishment on Plaintiff and his Children, who are registered
homeless Persons in which have no home, and no other option for shelter.

14. On November 27, 2019, at approximately 5:30 am, Defendant,
ELSWORTH KALEIOHI, in his Official Capacity as Ranger for the COUNTY OF
KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park
Camping area and cited Plaintiffs for Illegal Camping KCC 19-2.3(a), once again
knowingly, willingly, and intentionally subjecting Plaintiffs to, or causing to be
subjected to the the denial of rights, privileges, and immunities secured to Plaintiff
and his Children by the Constitution, and the laws of the United States, thereby

inflicting emotional distress by, unprofessionally Terrorizing to inflict pain, and

Page 7 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 8of17 PagelD#: 8

Psychologically Harassing Plaintiff and his Children with Malicious intent to scare
Plaintiffs away and out of the public Park camping area. Therefore, subjecting cruel
and unusual punishment on Plaintiff and his Children, who are registered homeless
Persons in which have no home, and no other option for shelter.

15. On or about December 5, 2019, at approximately 6:00 am, Defendant,
ELLSWORTH KALEIOHI, entered the Salt Pond Beach Park Camping area acting
under color of law enforcing KCC 19-2.3 (a) Illegal Camping, once again
knowingly, willingly, and intentionally inflicting emotional distress, by
unprofessionally Terrorizing to inflict pain, and Psychologically Harassing Plaintiff
and his Children with the Malicious intent to scare Plaintiffs away and out of Park
camping area when as stated previously there is only one shelter currently on Kauai
operated by KEO with maximum occupancy of 19, with over 500 registered
homeless the KEO shelter is incapable of offering shelter and assistance to the entire
islands houseless community, therefore Plaintiffs have no other option but to shelter
in place at the County Beach Park camping area.

16. KPD Officers arrived at Salt Pond Beach Park and arrested and detained
Plaintiff Joseph Kawailanihuihui Kaneapua for Illegal Camping KCC 19-2.3 (a)
once again knowingly, willingly, and intentionally inflicting emotional distress,
leaving his minor Children K.K.H.K.K.(m), K.R.K.O.0.K.(m), K.P.O.0.K.(m),

K.M.O.K.K.(f), who were left alone in Terror and Fear after watching their Father

Page 8 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 PageQ9of17 PagelID#:9

get arrested and taken away, thereby intentionally inflicting emotional distress and
Psychological Harassment.

17. When Plaintiff asked what was the charge or reason for arrest and being
detained, KPD officers stated that Plaintiffs had been warned to stay out of the Park
and that they had Executive orders from the top of the chain of command, being sent
by Defendants DEREK S. K. KAWAKAMI, Mayor; TODD RAYBUCK, Police
Chief; and MARY K. HERTOG, Police Commission Chair.

18. Later that day in the District Court of the Fifth Circuit, Judge Michael
K. Soong, Dismissed with Prejudice all Charges (see EXHIBIT A). Plaintiffs
obtained camping permits from the County of Kauai for Salt Pond Beach Park.

19. The following morning, at approximately 5:00 am, Defendant,
ELLSWORTH KALEIOHI Psychologically Harassed Plaintiffs, by removing
Camping Permits, and once again knowingly, willingly, and intentionally inflicting
emotional distress and with Malicious intent, issued citations for Illegal Camping
KCC 19-2.3(a) and Unauthorized Structure KCC 19-1.4(a)(13) once again
knowingly, willingly, and intentionally subjecting Plaintiffs to, or causing to be
subjected to the the denial of rights, privileges, and immunities secured to Plaintiff
and his Children by the Constitution, and the laws of the United States to include the
protection from being subjected to a Double Jeopardy, thereby inflicting emotional

distress by, unprofessionally Terrorizing to inflict pain, and Psychologically

Page 9 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 10o0f17 PagelD#: 10

Harassing Plaintiff and his Children with Malicious intent to scare Plaintiffs away
and out of the public Park camping area. Therefore, subjecting cruel and unusual
punishment on Plaintiff and his Children, who are registered homeless Persons in
which have no home, and no other option for shelter.

20. On December 16, 2019, at approximately 5:30 am, Defendant,
ELSWORTH KALEIOHL, in his Official Capacity as Ranger for the COUNTY OF
KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park
Camping area and cited Plaintiffs for Illegal Camping KCC 19-2.3(a) and
Unauthorized Structure KCC 19-1.4(a)(13), once again knowingly, willingly, and
intentionally subjecting Plaintiffs to, or causing to be subjected to the the denial of
tights, privileges, and immunities secured to Plaintiff and his Children by the
Constitution, and the laws of the United States, thereby inflicting emotional distress
by, unprofessionally Terrorizing to inflict pain, and Psychologically Harassing
Plaintiff and his Children with Malicious intent to scare Plaintiffs away and out of
the public Park camping area. Therefore, subjecting cruel and unusual punishment
on Plaintiff and his Children, and also a Double Jeopardy again, who are registered
homeless Persons in which have no home, and no other option for shelter.

21. On December 17, 2019, at approximately 5:30 am, Defendant,
ELSWORTH KALEIOHL, in his Official Capacity as Ranger for the COUNTY OF

KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park

Page 10 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 1i1lof17 PagelD#: 11

Camping area and cited Plaintiffs for Illegal Camping KCC 19-2.3(a), once again
knowingly, willingly, and intentionally subjecting Plaintiffs to, or causing to be
subjected to the the denial of rights, privileges, and immunities secured to Plaintiff
and his Children by the Constitution, and the laws of the United States, thereby
inflicting emotional distress by, unprofessionally Terrorizing to inflict pain, and
Psychologically Harassing Plaintiff and his Children with Malicious intent to scare
Plaintiffs away and out of the public Park camping area. Therefore, subjecting cruel
and unusual punishment on Plaintiff and his Children, and also a Double Jeopardy
again, who are registered homeless Persons in which have no home, and no other
option for shelter.

22. On January 8, 2020, at approximately 8:00 am, in the District Court of
the Fifth Circuit all other charges from numerous citations of Illegal Camping KCC
19-2.3(a) and Unauthorized Structure KCC 19-1.4(a)(13) were “DISMISSED
WITH PREJUDICE - IN INTEREST OF JUSTICE” (see EXHIBIT A),
acknowledged and decided upon by Deputy Prosecuting Attorney Chris Donahue,
and District Judge Michael Soong, for the Fifth Circuit District Court that the
governing case causing the dismissal is the case sited under JURISDICTION in this
complaint.

23. Immediately following the Courts Dismissal, Plaintiffs hand delivered

copies of the Courts Dismissal documents to Defendants, of the County of Kauai,

Page 11 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 12o0f17 PagelD#: 12

Department of Parks and Recreation, and respectfully explained that there is no
other option for shelter provided for the homeless community by the County of
Kauai, or State of Hawaii and therefore, any further citations would be a Double
Jeopardy thus, cruel and unusual punishment inflicted on Plaintiffs who are
Registered Homeless with KEO. Defendant, WALLACE G. REZENTES JR.,
knowingly, willingly, and intentionally exclaimed to Plaintiffs, that citations will
continue to be issued regardless of the courts dismissal, and in spite of the County
of Kauai’s lack of fulfilling its obligation to provide substantial shelter around the
Island of Kauai for the homeless in each district of the County, thereby,
Psychologically Harassing Plaintiffs and intentionally inflicting emotional distress.

24. On January 15, 2020, at approximately 5:30 am, Defendant,
ELSWORTH KALEIOHL, in his Official Capacity as Ranger for the COUNTY OF
KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park
Camping area and cited Plaintiffs for Illegal Camping KCC 19-2.3(a) and
Unauthorized Structure KCC 19-1.4(a)(13), once again knowingly, willingly, and
intentionally subjecting Plaintiffs to, or causing to be subjected to the the denial of
rights, privileges, and immunities secured to Plaintiff and his Children by the
Constitution, and the laws of the United States, thereby inflicting emotional distress
by, unprofessionally Terrorizing to inflict pain, and Psychologically Harassing

Plaintiff and his Children with Malicious intent to scare Plaintiffs away and out of

Page 12 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 130f17 PagelD#: 13

the public Park camping area. Therefore, subjecting cruel and unusual punishment
on Plaintiff and his Children, and also a Double Jeopardy again, who are registered
homeless Persons in which have no home, and no other option for shelter. Citation
was dismissed with prejudice on 02/26/2020 (see EXHIBIT A).

24. On March 11, 2020, at approximately 5:30 am, Defendant,
ELSWORTH KALEIOHL, in his Official Capacity as Ranger for the COUNTY OF
KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park
Camping area and cited Plaintiffs for Illegal Camping KCC 19-2.3(a), once again
knowingly, willingly, and intentionally subjecting Plaintiffs to, or causing to be
subjected to the the denial of rights, privileges, and immunities secured to Plaintiff
and his Children by the Constitution, and the laws of the United States, thereby
inflicting emotional distress by, unprofessionally Terrorizing to inflict pain, and
Psychologically Harassing Plaintiff and his Children with Malicious intent to scare
Plaintiffs away and out of the public Park camping area. Therefore, subjecting cruel
and unusual punishment on Plaintiff and his Children, and also a Double Jeopardy
again, who are registered homeless Persons in which have no home, and no other
option for shelter. Citation was dismissed with prejudice on 06/17/2020 (see
EXHIBIT A).

CLAIM FOR RELIEF

CRUEL AND UNUSUAL PUNISHMENT INFLICTED

Page 13 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 14o0f17 PagelD#: 14

(42 U.S.C. § 1983 et seq.; United States Constitution, Amendment VIII)

25. Plaintiff incorporates all previous paragraphs of this Complaint as if

fully set forth here.

26. The Defendants, jointly and severally, through their actions and
inaction have continually violated the rights of Plaintiffs and others similarly

situated, and will continue to do so unless enjoined and abated.

27. Acting in concert, Defendants violated the US.
CONSTITUTION EIGHTH AMENDMENTS Prohibition on cruel and unusual
punishment see MARTIN V. CITY OF BOISE No. 15-35845 D.C. No. 1:09-cv-
00540-REB, BERZON, 9th Circuit Judge’s Opinion: “We consider whether the
Eighth Amendment’s prohibition on cruel and unusual punishment bars a city from
prosecuting people criminally for sleeping outside on public property when those
people have no home or other shelter to go to. We conclude that it does.”

, in such causing Plaintiffs Personal injuries, Intentionally Inflicting Emotional
Distress, through Psychological Harassment. Thereby, subjecting Plaintiffs to the
denial of rights, privileges, and immunities secured by the Constitution, and the laws
of the United States, and shall be held liable to the Plaintiffs being the injured party

for redress.

Page 14 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 15o0f17 PagelD#: 15

28. Plaintiff and his Children sustained emotional and phycological
Trauma caused by the severity of the Defendants repeated Unprofessional and
UNCONSTITUTIONAL, cruel and unusual punishment inflicted subjecting
Plaintiffs to numerous Double Jeopardies, and Malicious actions, and Psychological
Harassment, aimed to deter Plaintiff and his Children from sheltering in place at Salt
Pond Beach Park Camping Area, when Plaintiffs had no home or other option for

shelter.
PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully and humbly pray that the Court enter

judgment in their favor granting the following relief:
A. — Personal Compensatory Damages in the amount of $500.00.

B. Punitive Damages in the amount of $4,500,000 to redress grievances

and injuries inflicted.

C. A preliminary and permanent injunction abating the Double Jeopardy,

as well as cruel and unusual punishment inflicted, alleged herein, to include:

- enjoining Defendants from further violations of the U.S. CONSTITUTION,
by citing Registered Homeless and enforcing Illegal Camping KCC 19-2.3(a) and

Unauthorized Structure KCC 19-1.4(a)(13), as alleged herein;

Page 15 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 16o0f17 PagelD #: 16

D. Costs of court; and

E. Attorney fees pursuant to 42 U.S.C. § 1988.

JURY DEMAND

Plaintiffs demand a jury trial as to all matters triable by jury.

Signed on the /¢ day of Judy , 2020, Respectfully submitted,

JOSEPH KAWAILANIHUIHUI KANEAPUA,
IN PRO PER

“a
By: —

Joseph Kawailanjhuihui Kaneapua
Plaintiff
Individually and on behalf of his minor Children

K.K.H.K.K.(m), K.R.K.O.0.K.(m), K.P.0.0.K.(m), K.M.O.K.K.(f).

P. O. BOX 778

Kalaheo HI, 96741
440-506-6002
killahboii967@gmail.com
PRO SE

Page 16 of 19
Case 1:20-cv-00316-ACK-KJM Document1 Filed 07/20/20 Page 17of17 PagelD #: 17

CERTIFICATE AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the
best of my knowledge, information, and belief that this complaint: (1) is not being
presented for improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11. J agree to provide the Clerk’s Office with any changes to
my address where case related papers may be served. I understand that my failure
to keep a current address on file with the Clerk’s Office may result in dismissal of

my case.
Signed on the /@ day of dol, , 2020, PLAINTIFFS PRO SE

ee
By: fence nypen
Joseph Kawailanihuihui Kaneapua,
Individually and on behalf of his minor Children
K.K.H.K.K.(m), K.R.K.O.0.K.(m), K.P.0.0.K.(m), K.M.O.K.K.(f).

P.O. BOX 778
Kalaheo HI, 96741,
440-506-6002,

Page 17 of 19
